                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOSHUA COULTER, individually and                  :           CIVIL ACTION
behalf of all others similarly situated           :
                                                  :           No. 17-3970
   v.                                             :
                                                  :
RECEIVABLES MANAGEMENT                            :
SYSTEMS, et al.                                   :


                                        MEMORANDUM
Juan R. Sánchez, C.J.                                                          February 14, 2019

        Plaintiff Joshua Coulter brings this putative class action against Defendant Io, Inc. t/d/b/a

Receivables Management Systems (RMS) (misidentified in the Complaint as “Receivables

Management Systems”), alleging violations of the Fair Debt Collection Practices Act (FDCPA),

15 U.S.C §§ 1692-1692p. Coulter’s claims stem from a debt collection letter he received from

RMS. Coulter alleges the collection letter violated two provisions of the FDCPA—§1692e and §

1692g—because it misleadingly suggested he could dispute the debt RMS was seeking to collect

by calling RMS when, in fact, a dispute must be in writing to be effective under the FDCPA.

Coulter and RMS have filed cross-motions for summary judgment limited to the issue of RMS’s

liability to Coulter—i.e., whether the debt collection letter violated the FDCPA. Because the Court

agrees with Coulter that the collection letter violated the FDCPA as a matter of law under Caprio

v. Healthcare Revenue Recovery Group, LLC, 709 F.3d 142 (3d Cir. 2013), Coulter’s motion will

be granted, and RMS’s motion will be denied.
FACTS1

       On January 13, 2016, Coulter sought and received medical treatment at a Patient First

urgent care center in or near Lancaster, Pennsylvania. Coulter was a 25-year-old university student

at the time of the visit and was covered under his father’s insurance policy. In June 2016, Coulter

received an invoice from Patient First at his parents’ address requesting payment of $71.97 for the

January visit. Coulter did not pay the invoice, believing his insurance company should have

covered the fee. Coulter received additional invoices from Patient First at his parents’ address in

July and August 2016, which he also did not pay.

       On September 7, 2016, Patient First contacted RMS, a company in the business of

collecting debts owed to third parties, and requested RMS’s assistance in collecting the unpaid

debt from Coulter. The following day, RMS mailed a one-page collection letter (the “Collection

Letter”) to Coulter, stating:

                                   COLLECTION NOTICE

       Your delinquent account with Patient First has been placed with RMS for
       immediate attention.

       Our records indicate that despite our client’s numerous requests for payment you
       have allowed your account to become seriously PAST DUE. Your payment of this
       balance, however, will allow us to cease further collection action against you.

       If you feel that this balance may be due from your insurance carrier please contact
       your carrier prior to contacting the representative at the extension listed below.

       Our Collection Representatives are available to work with you between the hours
       of 8:30 a.m. and 4:30 p.m. Mail your payment or call today.

       Collection Representative: Phil Irvin
                                    Extension 3141



1
  On a motion for summary judgment, a court must “view the facts in the light most favorable to
the non-moving party and must make all reasonable inferences in that party’s favor.” Hugh v.
Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005). The facts in this case are undisputed.
                                                2
                          Federal Law requires us to inform you that:

       Unless you notify this office within 30 days after receiving this notice that you
       dispute the validity of the debt or any portion thereof, this office will assume this
       debt is valid. If you notify this office in writing within 30 days from receiving this
       notice, this office will: obtain verification of the debt or obtain a copy of a judgment
       and mail you a copy of such judgement or verification.

Decl. of Ari H. Marcus, Esq. in Supp. of Pl.’s Mot. for Summ. J. (hereinafter, “Marcus Summ. J.

Decl.”) Ex. A. A P.O. Box address for RMS was printed at the bottom of the Collection Letter,

and two telephone numbers for RMS were listed below the P.O. Box address in large boldface

type. The foregoing Collection Letter was the first communication Coulter received from RMS.2

       On September 5, 2017, Coulter filed suit against RMS, alleging the Collection Letter

violated 15 U.S.C. §§ 1692e and 1692g because by directing Coulter to call an RMS representative

if he believed the debt was due from his insurer, the Letter incorrectly suggested that Coulter could

dispute the debt by calling when written notice of a dispute is required. Coulter seeks to pursue

this action on behalf of a class consisting of individuals in Chester County, Pennsylvania, to whom

RMS sent a debt collection letter containing the statement, “[i]f you feel that this balance may be

due from your insurance carrier please contact your carrier prior to contacting the representative

at the extension listed below.” Compl. ¶ 14.

       Following a Rule 16 conference on December 11, 2017, the Court entered a scheduling

order which directed the parties to conduct fact discovery on the issue of RMS’s liability to Coulter

under the FDCPA and to file cross-motions for summary judgment on liability at the close of




2
  RMS sent two additional letters to Coulter regarding the debt in October and November 2016.
Like the letters from Patient First, the three letters from RMS were sent to Coulter’s parents’
address in Chester County. Because Coulter was in school in Western Pennsylvania when the
letters were sent, it is not clear when he first saw them.


                                                  3
discovery. Those motions have been fully briefed, and oral argument was held on October 30,

2018.

DISCUSSION

        A motion for summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Material facts are those facts “that might affect the outcome of the

suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

factual dispute is genuine if “the evidence is such that a reasonable jury could return a verdict for

the nonmoving party.” Id. “Where the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks

omitted).

        The   same     standards    apply   when     addressing    cross-motions     for   summary

judgment. See Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008). If upon review of

cross-motions, the court finds “no genuine dispute over material facts,” then judgment may be

entered “in favor of the party deserving judgment in light of the law and undisputed facts.” Iberia

Foods Corp. v. Romeo, 150 F.3d 298, 302 (3d Cir. 1998).

        “Congress enacted the FDCPA in 1977 . . . to eliminate abusive debt collection practices,

to ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)). The Act prohibits

a range of abusive practices, imposes certain affirmative disclosure obligations on debt collectors,

and “provides consumers with a private cause of action against debt collectors who fail to comply



                                                 4
with the Act.” Brown v. Card Serv. Ctr., 464 F.3d 450, 453 (3d Cir. 2006). As a remedial statute,

the FDCPA is construed broadly so as to give full effect to its purpose. See id.; Douglass v.

Convergent Outsourcing, 765 F.3d 299, 302 (3d Cir. 2014). To prevail on an FDCPA claim, a

plaintiff must demonstrate that “(1) she is a consumer, (2) the defendant is a debt collector, (3) the

defendant’s challenged practice involves an attempt to collect a ‘debt’ as the Act defines it, and

(4) the defendant has violated a provision of the FDCPA in attempting to collect the debt.”

Douglass, 765 F.3d at 303. The first three elements are not at issue here.3 Rather, the parties

dispute only whether the Collection Letter sent by RMS violated the FDCPA.

       Coulter principally alleges the Collection Letter violated 15 U.S.C. § 1692g,4 which

requires a debt collector seeking to collect a debt to provide the consumer with certain information

regarding the debt and the consumer’s rights. Specifically, § 1692g requires a debt collector to




3
  For purposes of the FDCPA, a “consumer” is “any natural person obligated or allegedly obligated
to pay any debt,” 15 U.S.C. § 1692a(3); a “debt” is “any obligation or alleged obligation of a
consumer to pay money arising out of a transaction in which the money, property, insurance, or
services which are the subject of the transaction are primarily for personal, family, or household
purposes,” id. § 1692a(5); and a “debt collector” is “any person who uses any instrumentality of
interstate commerce or the mails in any business the principal purpose of which is the collection
of any debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or
due or asserted to be owed or due another,” id. § 1692a(6). RMS does not dispute that in sending
the Collection Letter to Coulter, it was trying to collect a “debt” within the meaning of the statute,
or that Coulter was a “consumer” with respect to that debt. RMS likewise does not dispute that it
is a “debt collector” within the in the meaning of the statute—indeed, RMS’s corporate
representative conceded that RMS is a “third-party debt collector” solely engaged in the business
of third-party debt collection. Marcus Summ. J. Decl. Ex. B, at 12.
4
 Coulter also alleges the Collection letter violated 15 U.S.C. § 1692e(10), which prohibits a debt
collector from using “any false representation or deceptive means to collect or attempt to collect
any debt.” Coulter’s § 1692e(10) claim is based on the same provisions of the Collection Letter
as his § 1692g claim, and the Court’s analysis of the § 1692g claim is dispositive of both claims,
as discussed below. Accordingly, the Court’s discussion focusses on the § 1692g claim.


                                                  5
provide a consumer with a written notice, either in its initial communication with the consumer

about the alleged debt or within five days after its initial communication, containing:

         (1) the amount of the debt;

         (2) the name of the creditor to whom the debt is owed;

         (3) a statement that unless the consumer, within thirty days after receipt of the
         notice, disputes the validity of the debt, or any portion thereof, the debt will be
         assumed to be valid by the debt collector;

         (4) a statement that if the consumer notifies the debt collector in writing within the
         thirty-day period that the debt, or any portion thereof, is disputed, the debt collector
         will obtain verification of the debt or a copy of a judgment against the consumer
         and a copy of such verification or judgment will be mailed to the consumer by the
         debt collector; and

         (5) a statement that, upon the consumer’s written request within the thirty-day
         period, the debt collector will provide the consumer with the name and address of
         the original creditor, if different from the current creditor.

15 U.S.C. § 1692g(a)(1)-(5). The information in subparagraphs (3)-(5) of § 1692g(a) is referred

to as the “validation notice,” i.e., “the statements that inform the consumer how to obtain

verification of the debt and that he has thirty days in which to do so.” Wilson v. Quadramed Corp.,

225 F.3d 350, 353-54 (3d Cir. 2000). These provisions “were included by Congress to guarantee

that consumers would receive adequate notice of their rights under the law.” Id. at 354. If within

thirty days of receiving the statutorily required information, a consumer notifies the debt collector

that he or she disputes the debt or any portion thereof, the debt collector must “cease all collection

efforts . . . until the debt collector mails . . . the debt verification . . . to the consumer.” Id.; 15

U.S.C. § 1692g(b). Under controlling Third Circuit precedent, a dispute regarding a debt must be

communicated in writing to be effective. See Graziano v. Harrison, 950 F.2d 107, 112 (3d Cir.

1991).




                                                    6
       Even when a debt collection letter includes the statutorily required validation notice, the

letter may nevertheless violate § 1692g if it fails to effectively communicate the required notice to

the consumer. Wilson, 225 F.3d at 354. For example, the validation notice “must be in print

sufficiently large to be read, and must be sufficiently prominent to be noticed.” Graziano, 950

F.2d at 111. And it “must not be overshadowed or contradicted by accompanying messages from

the debt collector.” Caprio, 709 F.3d at 148 (quoting Graziano, 950 F.2d at 111); see also 15

U.S.C. § 1692g(b) (“Any collection activities and communication during the 30-day period may

not overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the debt

. . . .”). “[W]hether language in a collection letter contradicts or overshadows the validation notice

is a question of law.” Caprio, 709 F.3d at 147 (quoting Wilson, 225 F.3d at 353 n.2).

       In determining whether a validation notice is contradicted or overshadowed, the court

“must interpret the [collection letter] from the perspective of [the] ‘least sophisticated debtor.’”

Id. at 151. “[T]he least sophisticated debtor standard is lower than simply examining whether

particular language would deceive or mislead a reasonable debtor,” as the purpose of the standard

“is to ensure that the FDCPA protects all consumers, the gullible as well as the shrewd.” Id. at

149 (citations and internal quotation marks omitted). Although the least sophisticated debtor

standard “is less demanding than one that inquires whether a particular communication would

mislead or deceive a reasonable debtor,” Campuzano-Burgos v. Midland Credit Mgmt., Inc., 550

F.3d 294, 298 (3d Cir. 2008), the least sophisticated debtor “is still held to a quotient of

reasonableness, a basic level of understanding, and a willingness to read with care, and the debt

collector accordingly cannot be held liable for bizarre or idiosyncratic interpretations,” Caprio,

709 F.3d at 149. Under this standard, a validation notice will be found to be overshadowed or

contradicted by other language in the collection letter if the least sophisticated debtor, upon reading



                                                  7
the letter in its entirety, would be “uncertain as to her rights,” such as when the letter “can be

reasonably read to have two or more different meanings, one of which is inaccurate.” Id. (quoting

Wilson, 225 F.3d at 354).

       Coulter does not dispute that the Collection Letter in this case included the statutorily

required validation notice in the final paragraph of the Letter, under the heading “Federal Law

requires us to inform you that.” Rather, Coulter argues the Collection Letter violated § 1692g

because the validation notice was overshadowed and contradicted by other language in the Letter.

Specifically, Coulter points to the Letter’s third and fourth paragraphs, which advise the consumer:

       If you feel that this balance may be due from your insurance carrier, please contact
       your carrier prior to contacting the representative at the extension listed below.

       Our Collection Representatives are available to work with you between the hours
       of 8:30 a.m. and 4:30 p.m. Mail your payment or call today.

Marcus Summ. J. Decl. Ex. A. Coulter argues the least sophisticated debtor could reasonably

understand these provisions to suggest that calling RMS was an effective way to raise an insurance-

related dispute regarding the debt, even though a dispute must be in writing to be effective under

the FDCPA. See Pl.’s Mem. in Supp. of Mot. for Summ. J. 7-14. RMS denies that these provisions

can reasonably be read as offering the consumer an alternative way to dispute the debt, noting,

inter alia, that neither provision makes any reference to “disputing” a debt, a subject that is instead

addressed only the in the validation notice at the bottom of the Letter. According to RMS, the

provisions cited by Coulter, when read in the order presented in the Collection Letter,

       merely state that, if the debt is valid (i.e., “. . . the balance may be due . . .”) but
       should be paid by [the consumer’s] health insurance carrier (i.e., “. . . from your
       insurance carrier, . . .”), then the debtor should “please contact your carrier prior to
       contacting the representative at the extension listed below” for purposes of making
       payment on the debt (i.e., “Mail your payment or call today. Collection
       Representative: Phil Irvin Extension 3141”).

Def.’s Opp’n to Pl.’s Mot. for Summ. J. 5.

                                                  8
       In evaluating the parties’ positions, the Court’s analysis begins with Caprio v. Healthcare

Revenue Recovery Group, LLC, which Coulter argues is controlling here. Like this case, Caprio

involved a debt collection letter seeking to collect a medical debt. The body of the letter included

the statement, “[i]f we can answer any questions, or if you feel you do not owe this amount, please

call us toll free at 800-984-9115 or write us at the above address,” and directed the debtor to “SEE

REVERSE SIDE FOR IMPORTANT INFORMATION.”                           Caprio, 709 F.3d at 145.       The

statutorily required validation notice was printed on the reverse side of the collection letter. Id. at

146. Interpreting the collection letter from the perspective of the least sophisticated debtor, the

court held the instruction that the consumer should call or write “if you feel you do not owe this

amount” overshadowed and contradicted the collection letter’s validation notice because the least

sophisticated debtor could reasonably understand this statement to instruct the debtor “to call or

write in order to dispute the debt itself,” when, in fact, “a telephone call is not a legally effective

alternative for disputing the debt.” Id. at 151.

       Although acknowledging the letter “did not expressly state that a telephone call would be

sufficient to dispute the debt” and that the “‘please call’ language could be read as nothing more

than a mere invitation [to communicate],” the court stressed that the question before it was not

“whether the debtor or the debt collector offer[ed] ‘a more appropriate reading’ of [the] debt

collection letter,” but how the letter would be understood by the least sophisticated debtor. Id.

The court went on to hold that the least sophisticated debtor could reasonably understand the

phrase “if you feel you do not owe this amount” to encompass a dispute regarding the debt and its

validity, and could thus understand the letter to instruct that such disputes could be raised by

telephone. See id. (noting “the ‘least sophisticated debtor’ could reasonably ‘feel’ that he or she

‘do[es] not owe this amount’ if he or she actually disputed the debt and its validity” (alteration in



                                                   9
original)). The court therefore concluded the collection letter “was deceptive because ‘it can be

reasonably read to have two or more different meanings, one of which is inaccurate,’ i.e., that [the

debtor] could dispute the debt by making a telephone call.” Id. at 152 (quoting Wilson, 225 F.3d

at 354).5

       Following Caprio, a panel of the Third Circuit found a validation notice in a debt

collector’s initial collection letter was overshadowed and contradicted by a second collection letter,

which advised the consumer, “SHOULD THERE BE ANY DISCREPANCY PLEASE CALL

TOLL FREE 800-253-2920 OR FOR OUR 24 HOUR AUTOMATED CUSTOMER SERVICE




5
  In addition to finding that the substance of the collection letter overshadowed and contradicted
the validation notice contained therein, the Caprio court found an overshadowing violation based
on the form of the letter, which, by selectively using bold and large typeface, emphasized the
legally deficient option of contacting the debt collector by telephone over the option of writing,
and which relegated the validation notice to the reverse side of letter. See Caprio, 709 F.3d at 151-
52 (noting the words “please call” and the toll-free telephone number were printed in bold and the
telephone number appeared a second time in large font on the front of the collection letter, while
the debt collector’s mailing address “only appeared in the letterhead where it was actually printed
in a smaller font than [the] toll-free telephone number”). The court found the form of the letter
caused “even more attention” to be drawn to the “deficient alternative” of disputing the debt by
telephone, making it “more likely that the ‘least sophisticated debtor’ would take the easier—but
legally ineffective—alternative of making a toll-free telephone call to dispute the debt instead of
going to the trouble of drafting and then mailing a written dispute.” Id.
        Although the court in Caprio found that “both the ‘substance’ as well as the ‘form’” of the
collection letter at issue overshadowed and contradicted the validation notice, id. at 151, a violation
of § 1692g may be established based on substance alone, see Graziano, 950 F.2d at 111 (finding
a collection letter violated § 1692g based solely on the substance of the letter, which threatened
legal action if the debt was not paid within ten days, contradicting the validation notice advising
the consumer he had thirty days in which to dispute the debt); Jewsevskyj v. Fin. Recovery Servs.,
Inc., No. 15-3041, 2016 WL 6162728, at *4-5 (E.D. Pa. Oct. 20, 2016) (noting a debt collection
letter may violate § 1692g if “the form of the debt collection letter ‘overshadows’ the validation
notice[] or . . . [if] the substance of the debt collection letter ‘contradicts the validation notice’”
(emphasis added)); Harlan v. Transworld Sys., Inc., No. 13-5882, 2014 WL 1414508, at *4 (E.D.
Pa. Apr. 14, 2014) (declining to decide whether the formatting of a collection letter violated
§ 1692g where the substance of the letter “overshadow[ed] its required notice of validation
rights”). Coulter does not suggest the form of the Collection Letter in this case overshadowed the
validation notice; rather, his FDCPA claims are based entirely on the substance of the Letter.


                                                  10
CALL 800-354-4744.” Laniado v. Certified Credit & Collection Bureau, 705 F. App’x 87, 88 (3d

Cir. 2017). The court found the substance of the second collection letter to be “materially

indistinguishable from the letter at issue in Caprio,” as it instructed the consumer to call in the

event of a “discrepancy” and the least sophisticated debtor “could reasonably believe there was a

discrepancy if he or she ‘actually disputed the debt and its validity.’” Id. at 90. The court rejected

the debt collector’s argument that the language at issue was “nothing more than an invitation to

communicate, pay, or reach some sort of compromise,” holding that even if the letter could be read

in the manner advocated by the debt collector, the least sophisticated debtor could understand the

language instructing the consumer to “PLEASE CALL” should there be “ANY DISCREPANCY”

as “more than a mere continuation of the debt collector’s request for payment or for settlement

discussions.” Id. at 90-91.

       Although the issue is a close one, this Court agrees with Coulter that, under Caprio, the

Collection Letter in this case violated § 1692g because the least sophisticated debtor could

reasonably understand the Letter to instruct the consumer to raise insurance-related disputes

regarding the debt by calling RMS. While RMS’s alternative interpretation of the Letter as merely

encouraging the consumer to call RMS to make payment on the debt may be plausible, Caprio

made clear that the Court’s task in reviewing the Collection Letter is not “to decide whether the

debtor or the debt collector offers ‘a more appropriate reading’ of [the Letter],” but to “interpret

the document from the perspective of [the] ‘least sophisticated debtor.’” 709 F.3d at 151. As

noted, the third paragraph of the Letter advises the consumer, “[i]f you feel that this balance may

be due from your insurance carrier, please contact your carrier prior to contacting the

representative at the extension listed below.” Marcus Summ. J. Decl. Ex. A. As was the case in

Laniado, the substance of this statement is not materially different from the language at issue in



                                                 11
Caprio, which instructed the consumer to “please call’ the debt collector “if you feel you do not

owe this amount.” Caprio, 709 F.3d at 145.

       Viewed from the perspective of the least sophisticated debtor, the phrase “[i]f you feel that

this balance may be due from your insurance carrier” can reasonably be understood to reference a

dispute regarding the debt. This phrase is the equivalent of the phrase “if you feel you do not owe

this amount,” which the Caprio court held could reasonably be interpreted to encompass a

dispute—a consumer who feels that a debt is owed by his insurance company would necessarily

also feel that he personally does not owe the debt. Indeed, at his deposition, RMS’s corporate

representative conceded that if a consumer were to advise RMS that the consumer did not believe

he owed some or all of the balance alleged to be due because insurance should have covered it,

RMS would normally consider the debt to be disputed. Marcus Summ J. Decl. Ex. B, at 20-21.6

       Moreover, it is undisputed that “the extension listed below” referenced in the Collection

Letter is a telephone extension and that the Letter thus instructs the consumer to call RMS after

first contacting his insurer if he feels the insurer owes the debt. See id. at 22. The message that

insurance-related disputes regarding the debt may be raised by telephone is reinforced by the very

next paragraph of the Letter, which advises the consumer, “Our Collection Representatives are



6
  RMS argues an insurance coverage-related dispute between a consumer and a third-party
insurance carrier is not a “dispute” of the underlying debt for purposes of the FDCPA, at least
where, as here, the issue is not whether money is owed to a medical provider for services rendered
but who, as between the patient and his health insurer, is required to pay for those services. RMS
cites no authority in support of this argument. And, contrary to RMS’s assertion, courts have
recognized that under the FDCPA, a consumer may “dispute” a medical debt on the basis that his
insurance company should have paid it. See, e.g., Leeb v. Nationwide Credit Corp., 806 F.3d 895,
896-97 (7th Cir. 2015) (holding a debt collector was required to cease collection of an unpaid
medical bill under § 1692g(b) where the consumer “disputed the debt, saying that his insurance
company should have paid”); Morello v. AR Resources, Inc., No. 17-13706, 2018 WL 3928806,
at *10 (D.N.J. Aug. 16, 2018) (suggesting a debtor who “seeks to dispute personal liability for a
debt by claiming that his or her insurance provider is the liable party” is disputing the debt).


                                                12
available to work with you between the hours of 8:30 a.m. and 4:30 p.m. Mail your payment or

call today.”7 Marcus Summ. J. Decl. Ex. A.

        In arguing that the Collection Letter cannot reasonably be read to offer the consumer an

alternative method of disputing the debt, RMS relies in part on Cruz v. Financial Recoveries, in

which a district court within the Third Circuit rejected a similar challenge to a debt collection letter

that advised the consumer, “[i]f you have insurance that may pay all or a portion of this debt, that




7
  Viewing the fourth paragraph of the Collection Letter in isolation, RMS argues the “call today”
language does not violate § 1692g based on Terran v. Kaplan, 109 F.3d 1428 (9th Cir. 1997), a
case cited by the Third Circuit in Caprio. In Terran, the Ninth Circuit addressed an FDCPA
challenge to a debt collection letter that included the required validation notice but also advised
the consumer “[u]nless an immediate telephone call is made to J SCOTT, a collection assistant of
our office at (602) 258-8433, we may find it necessary to recommend to our client that they proceed
with legal action.” 109 F.3d at 1430. The consumer argued the letter violated § 1692g because
the request that the consumer immediately telephone a collection assistant overshadowed the
language in the validation notice stating that the consumer had thirty days in which to dispute the
debt. Rejecting this argument, the Ninth Circuit found it significant that the challenged language
did not demand immediate payment of the debt, which “necessarily [would] require[] the debtor
to forego the statutory right to challenge the debt in writing within thirty days, or suffer the
consequences,” but merely requested an immediate phone call. Id. at 1434. The court concluded
such language “simply encourages the debtor to communicate with the debt collection agency”
and “does not threaten or encourage the least sophisticated debtor to waive his statutory right to
challenge the validity of the debt.” Id.
        In Caprio, the Third Circuit distinguished the collection letter at issue in Terran from the
one before it, noting, inter alia, that the Caprio letter “did more than merely ask Caprio to call or
write if ‘we can answer any questions.’ It also asked him to ‘please call us toll free at 800-984-
9115 or write us at the above address’ if ‘you feel you do not owe this amount.’” Caprio, 709 F.3d
at 152 (record citation omitted). RMS argues the “call today” language in the Collection Letter in
this case more closely resembles the language at issue Terran than the language at issue in Caprio,
noting that the provision does not demand payment within the thirty-day period in which the
consumer may dispute the debt and makes no reference to disputing the debt. But whether the
“call today” provision of the Collection Letter, standing alone, overshadows or contradicts the
validation notice is not question here, as Coulter’s claim is based on the combined effect of the
language in the third and fourth paragraphs of the Letter. Moreover, contrary to RMS’s assertion
(and as discussed above), here, as in Caprio, the challenged provisions of the letter together do
more than merely encourage the consumer to communicate with RMS; they ask the consumer to
call an RMS representative if the consumer believes the debt is owed by his insurer. Terran is
therefore inapposite.


                                                  13
information can be submitted by calling 1-800-220-0260.” No. 15-0753, 2016 WL 3545322, at

*1 (D.N.J. June 28, 2016). The court in Cruz recognized that, under Caprio, the letter would

violate § 1692g if the challenged language suggested to the debtor that if she sought “to dispute

the debt because insurance will pay for the debt, she c[ould] do so by making a phone call to the

included number.” Id. at *3. However, the court declined to interpret the letter in this manner,

stressing that the language in question “ma[de] no refence to disputing the debt,” but merely

requested that the consumer provide information regarding the debt, which the court held was

permissible under the FDCPA.8 Id. at *3-4; accord Anela v. AR Resources, Inc., No. 17-5624,

2018 WL 2961813, at *1, *4-5 (E.D. Pa. June 12, 2018) (holding a collection letter that advised

the consumer, “[i]f you carry any insurance that may cover this obligation, please contact our

office at the number above,” did not violate § 1692g because the letter made no explicit reference

to disputing the debt or to the consumer’s “beliefs or feelings regarding the validity of the debt,”

but merely invited the consumer to call with insurance information as a means of resolving the

debt).




8
  The court in Cruz also cited Szczurek v. Professional Management Inc., a not precedential opinion
in which the Third Circuit considered an FDCPA challenge to a collection letter that advised the
consumer, inter alia, “[i]f this debt is for medical services and you have insurance that may pay all
or a portion of this debt, that information can be submitted by calling 800[-]220-0260 or by
completing the information on the reverse side of this letter and returning the entire letter to this
office.” 627 F. App’x 57, 59 (3d Cir. 2015). Although the letter in Szczurek included language
substantially similar to that challenged in Cruz, the court in Szczurek had no occasion to address
that aspect of the letter, as the FDCPA claims concerned a different provision. See id. (noting the
plaintiff’s complaint alleged the debt collector violated §§ 1692e and 1692f “by sending
correspondence that created the false impression that the only way to stop [the debt collector] from
further contact was to pay the debt”); id. at 62 (noting it was undisputed that the debt collector
complied with the disclosure requirements of § 1692g(a)). Indeed, the court in Cruz acknowledged
as much. See Cruz, 2016 WL 3545322, at *3 (noting the Court of Appeals in Szczurek “took no
issue, nor make any mention, of the now-contested language,” as “the issue was not before the
court in that case”).


                                                 14
        As an initial matter, the Collection Letter in this case is distinguishable from the letters at

issue in Cruz and Anela because it does more than merely encourage the consumer to provide

information about insurance that may cover the debt by phone. By instructing the consumer to

call the debt collector if he believes the debt is due from his insurer, the Letter suggests that if the

consumer “seek[s] to dispute the debt because insurance will pay for the debt, [he] can do so by

making a phone call to the included number.” Cruz, 2016 WL 3545322, at *3. As the court

recognized in Cruz, such a message is “inconsistent with the Third Circuit’s requirement that debts

be disputed in writing,” and thus violates § 1692g under Caprio. Id.

        Moreover, while the courts in Cruz and Anela found that language advising a consumer to

call the debt collector if the consumer carries insurance that may cover the debt does not violate

§ 1692g, other district courts within the Third Circuit have reached the opposite conclusion. In

Morello v. AR Resources, Inc., for example, the court found a violation of § 1692g based on

language virtually identical to the language at issue in Anela. See No. 17-13706, 2018 WL

3928806, at *2 (D.N.J. Aug. 16, 2018) (“If you carry any insurance that may cover this obligation,

please contact our office at the toll-free number above.”). Although acknowledging that there may

be a distinction between disputing a debt and resolving it, the court in Morello found that the least

sophisticated debtor could reasonably interpret the instruction to call if the debtor carried insurance

that might cover the obligation “as providing that, in the event the debtor seeks to dispute personal

liability for a debt by claiming that his or her insurance provider is the liable party, the debtor may

call the debt collector rather than submitting the dispute in writing.” Id. at *10-11. The court

concluded that this language, which “invit[ed] [the] debtor to call the debt collector if another party

(i.e., his or her insurance carrier) is liable for all or a portion of the debt obligation, rather than the

debtor personally, could mislead that debtor into foregoing his or her statutory right to dispute a



                                                    15
debt.” Id. at *12; accord Kassin v. AR Res., Inc., No. 16-4171, 2018 WL 6567703, at *9-10 (D.N.J.

Dec. 13, 2018) (holding the least sophisticated debtor could reasonably interpret a collection letter

directing him to call the debt collector if he carried insurance that might cover the debt as providing

that, “where the debtor believes his or her insurance carrier was liable for the debt, such a dispute

may be submitted by phone, rather than in writing”). The Court finds this analysis persuasive.9

       Because the least sophisticated debtor could reasonably understand the challenged

provisions of the Collection Letter to instruct the consumer that an insurance-related dispute



9
  RMS also relies on Watson v. Certified Credit & Collection Bureau, in which another district
court within the Third Circuit rejected an FDCPA challenge to a collection letter that advised the
consumer, “[i]f you believe that these services should have been covered by your insurance
company please call your insurance carrier immediately.” No. 09-1433, 2009 WL 3068387, at *1-
2 (D.N.J. Sept. 23, 2009). Rejecting the plaintiff’s argument that the challenged language violated
§ 1692g, the court opined that “merely advising the debtor of remedying potential errors of debt
assessment and notice does not, in and of itself, violate provisions of the FDCPA,” noting the
language at issue was “sufficient to provide notice of the debt” and “d[id] not appear overly
antagonistic or intimidating so as to run afoul of the consumer protection provisions of the
FDCPA.” Id. at *2. Notably, Watson was decided before Caprio, and the court thus had no
occasion to consider the letter under the analysis set forth in that case. In particular, the court does
not appear to have considered whether raising an “error of debt assessment” is tantamount to
disputing a debt.
        The remaining cases cited by RMS are also distinguishable. Jarzyna v. Home Properties,
L.P., involved a debt collection letter that advised the consumer that the creditor was “demanding
full payment” of the consumer’s past due account, then stated, “[o]ur professional debt collectors
are here to help you resolve this matter,” provided a telephone number, and listed the forms of
payment accepted—“[c]heck by phone, Visa, and Mastercard.” 114 F. Supp. 3d 243, 256 (E.D.
Pa. 2015). Noting the letter gave “no indication . . . that the debtor must call [the debt collector]
in order to dispute the debt,” the court rejected the argument that letter’s references to the debt
collector’s phone number violated § 1692g “because the telephone number is provided to the
debtor as an alternative method by which he could pay off the debt, not as a method by which he
should dispute the debt.” Id. at 261-62. Here, in contrast, the Collection Letter does suggest
certain disputes regarding the debt may be raised by telephone, as explained above. In Rosa v.
Encore Receivable Management, Inc., the court found no violation of § 1692g where the debt
collection letter in question “instruct[ed] the debtor to call to notify the debt collector only if the
bill has already been paid and does not appear to be an alternative way to dispute the underlying
debt.” No. 15-2311, 2016 WL 4472951, at *2 (D.N.J. Aug. 23, 2016). As noted, the Court finds
the challenged language in this case provided the consumer with an alternative way to dispute the
debt.


                                                  16
regarding the debt could be raised by calling RMS, when, in fact, a dispute of a debt must be in

writing to be effective, the Court finds these provisions overshadowed and contradicted the

validation notice in the Letter in violation of § 1692g. Summary judgment will therefore be

granted in favor of Coulter as to liability on his § 1692g claim.

       As noted, Coulter also alleges the Collection Letter in this case violated § 1692e(10), which

prohibits a debt collector from using “any false representation or deceptive means to collect or

attempt to collect any debt or to obtain information concerning a consumer.”             15 U.S.C.

§ 1692e(10). Having found that the Collection Letter violated § 1692g by misleadingly suggesting

the consumer could raise an insurance-related dispute regarding the debt by telephone, the Court

also finds the Letter violated § 1692e(10). See Caprio, 709 F.3d at 155 (suggesting the analysis

of a § 1692g claim will usually be dispositive of a § 1692e(10) based on the same language or

theory); Graziano, 950 F.2d at 111 (finding “the juxtaposition of two inconsistent statements” in

a debt collection letter violated § 1692e(10) and “also rendered the statutory notice invalid under

section 1692g”). Accordingly, summary judgment will also be granted in favor of Coulter as to

liability on his § 1692e(10) claim.

       For the above stated reasons, Coulter’s motion for summary judgment will be granted and

RMS’s motion for summary judgment will be denied.

       An appropriate order follows.



                                                   BY THE COURT:



                                                      /s/ Juan R. Sánchez      .
                                                   Juan R. Sánchez, C.J.




                                                 17
